Citation Nr: 0511728	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left-sided weakness, claimed as secondary to 
service-connected fibromyositis of the mid-back.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

The instant appeal as to the left-sided numbness claim arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio, which denied the claim.  The appeal as to the claim for 
TDIU arose from a February 2003 rating decision which denied 
that claim.

The issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$269.60 is addressed in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to the veteran's claim for increase, a VA 
neurological examination was scheduled in October 2002.  The 
examiner was requested to opine on a relationship between any 
left-sided numbness and the veteran's service-connected back 
disorder.  However, the neurologist deferred to a 
rheumatologist for such an opinion.  He also suggested an MRI 
and an EMG of the cervical spine in order to rule out the 
possibility of a multi-level radiculopathy.  A February 2003 
note in the claims folder indicated that VA attempted to 
schedule the veteran for the examination recommended by the 
neurologist and that the veteran failed to report.  There was 
no indication in the record that the examiner's suggestions 
with regards to the MRI and EMG were pursued.  The veteran 
contacted the RO later in February 2003 and requested that 
the examination be rescheduled as there had been a 
miscommunication between the veteran and the VA Medical 
Center.  In November 2004 correspondence, the veteran's  
representative has requested that the Board of Veterans' 
Appeals (Board) remand this case for the missed VA 
rheumatology examination.  Accordingly, the Board will remand 
the matter to develop an appropriate VA rheumatology 
examination.

The record indicates that the VA made one attempt to get 
pertinent information from the following non-VA sources:  
Bureau of Vocational Rehabilitation, Huron Hospital, Grafton 
Correctional Institution, and Jump, Inc.  No response was 
received from any of these facilities.  The Board finds that 
in this case the duty to assist requires at least two 
attempts be made in order for the Board to find that VA has 
made reasonable efforts to associate these records with the 
veteran's claims folders.  In addition, the veteran recently 
provided a more specific address with regard to another 
source of pertinent medical treatment records, Miles Lee 
Medical Center.  Accordingly a remand is also required in 
this case to attempt to obtain complete records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  RO should make another attempts to 
obtain copies of all pertinent records 
developed at the following facilities:

a.  Bureau of Vocational 
Rehabilitation, 27900 Euclid Ave., 
Euclid, OH  44132 since November 
2001;

b.  Huron Hospital, 13951 Terrace 
Road, East Cleveland, OH  44112 in 
1987 or 1989;

c.  Grafton Correctional 
Institution, Medical Dept., 2500 S. 
Avon Belden Rd., Grafton, OH  44044 
from June 1999 to April 2001; and

d.  Miles Lee Medical Center, 9127 
Miles Ave., Cleveland, OH  44105 
since 2000 for back and neck 
problems.

2.  The RO should make another attempt to 
contact Jump, Inc., 3563 Lee Road, Shaker 
Heights, Ohio, and request information 
with regard to the scope of the veteran's 
employment with that organization.

3.  The veteran should be scheduled for a 
VA rheumatology examination to determine 
the nature and etiology of any left-sided 
numbness.  The claims folder must be made 
available to and reviewed by the 
examiner.  In particular, the examiner is 
requested to identify any disability 
manifested by left-sided numbness and to 
indicate whether each such disability is 
related to service or to the veteran's 
service-connected back disorder.  All 
indicated tests, including the MRI and 
EMG testing suggested by the October 2002 
examiner, should be accomplished, and all 
clinical findings should be reported in 
detail.  A complete rationale for all 
opinions expressed should also be 
provided.  

4.  The RO should then review the 
veteran's claims for service connection 
for a disability manifested by left-sided 
numbness and TDIU.  If any determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case.  The veteran should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




